COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-07-318-CV
 
IN RE BELL HELICOPTER
TEXTRON INC.                                     RELATOR
 
                                               -----------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
petition for writ of mandamus and is of the opinion that relief should be
denied.  Accordingly, relator=s
petition for writ of mandamus is denied. 
In addition, this court vacates its September 27, 2007 order that stayed
all proceedings in cause no. 67-204689-04 in the 67th District Court
of Tarrant County, Texas.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
PER CURIAM
 
 
PANEL A: 
GARDNER, J.; CAYCE, C.J.; and DAUPHINOT, J.
 
DELIVERED: 
December 11, 2007




    [1]See
Tex. R. App. P. 47.4.